DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 recites the limitations “an interval between each two adjacent LED wafers” in lines 11-12, and “an interval between two adjacent LED wafers” in lines 5 and 8. Dependent claims 2-3 and 5 also recite these terms. There is insufficient antecedent basis for these limitations in the claim.  It is unclear if the multiple recitations of “an interval” all refer to the same interval, or are referring to additional intervals.  Similarly, it is unclear if “between each two adjacent LED wafers” is equivalent to “between two adjacent LED wafers”.  Therefore, the scope of claim 1 is indefinite.
For the purpose of examination, the Examiner has interpreted claims 1-3 and 5 to mean “the interval between each two adjacent LED wafers” and “the interval between each two adjacent LED wafers” as appropriate.

Independent claims 9 and 10, and their dependents, also lack proper antecedent basis similar to claim 1, and are rejected under 35 USC § 112(b) to for the same reasons.
Claims 2-8 and 11-20 depend on claims 1, 9 and 10, and are rejected under 35 USC § 112(b) for depending on a rejected claim.

Claim 8 is also rejected under 35 USC § 112(b) for the following additional reasons:
Claim 8 recites “the preset error threshold is 1% to 5% of the preset target interval” in lines 1-2.  Parent claim 1 includes a step of comparing an interval between two adjacent LED wafers and a preset target interval, and performing additional steps depending on the resulting comparative value.  However, since the preset error threshold of claim 8 is a range of values, it is unclear if the absolute difference must be within the claimed range, greater than the lower value of the claimed range, or greater than the upper value of the claimed range in order to trigger the subsequent conditional process (local stretching).  For example, does the absolute difference have to be greater than 1%, greater than 5%, or between 1% and 5%?  This ambiguity renders the scope of claim 8 indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0240941 A1).
Regarding claim 1, Li teaches a method for automatic film expansion, comprising: 
performing overall stretching on an expanded film (figs. 1-2) which is provided with evenly spaced light-emitting diode (LED) wafers (¶¶ 0015, 0018 & fig. 1: substantially evenly spaced LEDs 22) on a surface of the expanded film (¶ 0015 & fig. 1: 22 disposed on surface of stretchable film 21), and monitoring in real time an interval between each two adjacent LED wafers on the expanded film (¶ 0021 & fig. 2: 21 expanded until spacing S1 reaches predetermined value S1', and therefore implicitly requires real-time monitoring); 
in response to monitoring that an interval between two adjacent LED wafers on the expanded film is greater than or equal a preset target interval, stopping performing overall stretching (¶ 0028 & fig. 2: once spacing S1' is achieved, spacing S1' is maintained, such that overall stretching is implicitly stopped).
Li does not teach searching the expanded film for a local region where an absolute difference between an interval between two adjacent LED wafers and the preset target interval is greater than a preset error threshold, and when the local region exists on the expanded film, performing local stretching on the local region until an absolute difference between an interval between each two adjacent LED wafers in the local region and the preset target interval is less than or equal to the preset error threshold.
However, Li does teach the method is configured to ensure uniform spacing of the light-emitting elements 22 along corresponding directions (¶ 0028).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Li to include a step of searching the expanded film for an absolute difference between an interval between two adjacent LED wafers and a preset target interval, as a means to transfer the light-emitting elements 22 can be transferred onto a package substrate in a more precise manner (¶ 0028). 
The Examiner notes that the method of Li as modified to include the expanded film search above implicitly results in either the preset target interval greater than a preset error threshold, or the preset target interval less than a preset error threshold.
The Examiner further notes that the claimed method step:
when the local region exists on the expanded film, performing local stretching on the local region until an absolute difference between an interval between each two adjacent LED wafers in the local region and the preset target interval is less than or equal to the preset error threshold
is a conditional step, only performed when the local region exists, and is not required to anticipate or obviate the claimed method.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  See MPEP § 2111.04 (II).

Regarding claim 4, Li teaches the method of claim 1, further comprising: 
stopping film expansion when no local region exists on the expanded film (¶ 0028 & fig. 2: once spacing S1' is achieved, spacing S1' is maintained, such that local stretching is implicitly stopped).

Regarding claim 6, Li teaches the method of claim 1, wherein performing local stretching on the local region comprises: 
fixing a local stretching fixture on two opposite sides of the local region, and controlling a fixed stretching fixture and the local stretching fixture to stretch in a same direction at a same speed (these limitations are also contingent on the local region existing on the expanded film.  Since the method of claim 1 does not require the existence of the local region, the limitations of claim 6 are not required to anticipate or obviate the claimed method).

Regarding claim 7, Li teaches the method of claim 1, wherein the overall stretching and the local stretching each comprise at least one of stretching in an X-axis direction and stretching in a Y-axis direction (¶ 0022).

Regarding claim 8, Li teaches the method of claim 1, comprising a preset error threshold and a preset target interval.  Li further teaches the LED wafers are transferred to connecting pads (31) of a package substrate (¶ 0024).
Li is silent to wherein the preset error threshold is 1% to 5% of the preset target interval.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to minimize the preset error threshold of Li, as a means to maximize the contact area between the transferred LED chip and the package substrate pads.  

Allowable Subject Matter
1. Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

2. Claims 9-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:
 “monitoring, with a charge-coupled device (CCD) camera, in real time an interval between each two adjacent LED wafers on the expanded film” as recited in claim 2,
“for remaining LED wafers on the expanded film of which the interval has not been detected, calculating an absolute difference between an interval between each two adjacent LED wafers and the preset target interval” as recited in claim 3,
“the instructions, when executed by the processor, being operable with the processor to: 
…search the expanded film for a local region where an absolute difference between an interval between two adjacent LED wafers and the preset target interval is greater than a preset error threshold; and 
when the local region exists on the expanded film, perform local stretching on the local region until an absolute difference between an interval between each two adjacent LED wafers in the local region and the preset target interval is less than or equal to the preset error threshold” as recited in claims 9 and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894